341 Ill. App. 66 (1950)
92 N.E.2d 671
Margery Horton, Minor, by Florrie Foreman, Mother and Next Friend, Appellant,
v.
Annette Mozin, Appellee.
Gen. No. 44,879.
Illinois Appellate Court.
Opinion filed May 11, 1950.
Released for publication May 29, 1950.
Shavin & Hamilton and Leo S. Karlin, for appellant.
Leo S. Karlin, of counsel.
Burt A. Crowe, for appellee.
Carl E. Abrahamson, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE SCANLAN.
Judgment reversed, and cause remanded for a new trial.
Not to be published in full.